ORDER

PER CURIAM.
AND NOW, this 15th day of April, 2004, the order of the Commonwealth Court is VACATED and this matter is REMANDED to that court with the direction to REMAND this matter to the Court of Common Pleas of Philadelphia County for consideration of the governmental immunity issue in light *522of our decision in Sphere Drake v. Philadelphia Gas Works, 566 Pa. 541, 782 A.2d 510 (Pa.2001). Jurisdiction relinquished.
Justice NEWMAN did not participate in the consideration or decision of this case.